Citation Nr: 1140214	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  11-00 006A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 9, 2001, decision of the Board of Veterans' Appeals (the Board), which denied a claim of clear and unmistakable error (CUE) in an April 15, 1983 decision of the Board, contains CUE.

2.  Whether an October 9, 2001, decision of the Board, which denied, among other issues, entitlement to an initial higher evaluation for sinusitis and epistaxis, and allowed a claim of an earlier effective date for service connection for posttraumatic stress disorder, contains CUE.

3.  Whether a March 18, 2010, decision of the Board, which dismissed without prejudice to refilling various claims of CUE in an October 9, 2001, decision of the Board, contains CUE.

4.  Whether a March 18, 2010, decision of the Board, which dismissed various issues and denied, among other issues, entitlement to an earlier effective date for a grant of a total rating based on individual unemployability (TDIU), contains CUE.




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to December 1961.

This matter comes before the Board of Veterans' Appeals as a result of a motion file by the Veteran in January and August 2011 in which he alleged clear and unmistakable error in prior Board decisions.  

	
FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in January and August 2011 seeking the Board's review of the March 18, 2010, and October 9, 2001, decisions of the Board, respectively, to determine whether those decisions involved clear and unmistakable error (CUE).

2.  The Board received notice on October 3, 2011 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the October 9, 2001, and March 18, 2010, decisions of the Board to determine whether those decisions involved clear and unmistakable error should be dismissed.  38 C.F.R. § 20.1404(f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2010), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




